Name: Commission Regulation (EC) No 1396/94 of 17 June 1994 amending Regulation (EC) No 1071/94 fixing the minimum import price applicable to certain types of processed cherries during the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  foodstuff;  marketing
 Date Published: nan

 18 . 6. 94 Official Journal of the European Communities No L 152/33 COMMISSION REGULATION (EC) No 1396/94 of 17 June 1994 amending Regulation (EC) No 1071/94 fixing the minimum import price applicable to certain types of processed cherries during the 1994/95 marketing year Whereas the Management Committee for Products processed from Fruit and Vegetables has not reached an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 549/94 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EC) No 1071 /94 of 6 May 1994 (3) fixes a minimum import price in respect of the marketing year for processed cherries as listed in Part B of Annex I to Regulation (EEC) No 426/86 ; whereas it is appropriate, in view of the recent development in trade in provisionally preserved cherries, to fix a minimum import price for this product also ; whereas the level of the minimum price to be fixed must take into account the criteria set out in Article 9 (2) of Regulation (EEC) No 426/86 ; Article 1 The Annex to Regulation (EC) No 1071 /94 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 69, 12. 3. 1994, p. 5. (3) OJ No L 117, 7. 5. 1994, p. 21 . No L 152/34 Official Journal of the European Communities 18 . 6. 94 ANNEX (ECU/100 kg net weight) CN code Description Minimum import price ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : ex 0811 90 - Other : Containing added sugar or other sweetening matter : ex 0811 90 10 With a sugar content exceeding 13% by weight : Sour cherries (Prunus cerasus): ex 0811 90 10 _____ Unstoned 48,20 ex 0811 90 10 Other 54,50 Other cherries : ex 0811 90 10 _____ Unstoned 48,20 ex 0811 90 10 Other 54,50 ex 0811 90 30    Other :     Sour cherries (Prunus cerasus): ex 0811 90 30 _____ Unstoned 48,20 ex 0811 90 30 Other 54,50  _ _  Other cherries : ex 0811 90 30 _____ Unstoned 48,20 ex 0811 90 30 Other 54,50   Other :    Cherries :     Sour cherries (Prunus cerasus): ex 0811 90 75 _____ Unstoned 48,20 ex 0811 90 75 _____ Other 54,50     Other : ex 0811 90 80 _____ Unstoned 48,20 ex 0811 90 80 Other 54,50 ex 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00  Cherries : ex 0812 10 00   Sour cherries (Prunus cerasus) 48,20 ex 0812 10 00 Other 48,20 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 60  Cherries :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 60,80 2008 60 59 Other 60,80    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 67,10 2008 60 69 Other 67,10    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : 2008 60 71 _____ Sour cherries (Prunus cerasus) 53,70 2008 60 79 Other 53,70     Of less than 4,5 kg : 2008 60 91 _____ Sour cherries (Prunus cerasus) 58,70 2008 60 99 Other 58,70